Citation Nr: 0836417	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-41 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for right ear otitis 
externa, otitis media, and tympanic membrane perforation 
currently evaluated as non-compensably disabling,  to include 
a rating in excess of 10 percent from November 2003 to 
September 2005, and a compensable rating prior to November 
2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1990 to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision.

In a statement submitted to the Board in March 2008, the 
veteran reported facial numbness, and the Board construes 
this statement as an expression of the veteran's intent to 
file a claim for facial nerve paralysis.  Additionally, the 
veteran expressed his intent to file a claim for post 
traumatic stress disorder.  As these claims are not currently 
before the Board for appellate consideration, they are hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence prior to November 2003 fails to 
reveal that the veteran's right ear had suppuration, aural 
polyps, swelling, dry or scaly discharge, or itching 
requiring frequent or prolonged treatment.

2.  The evidence from November 6, 2003 to September 21, 2005 
fails to reflect that the veteran had swelling, dry or scaly 
discharge, or itching requiring frequent or prolonged 
treatment.

3.  The medical evidence from September 22, 2005 to the 
present fails to reveal that the veteran's right ear has 
suppuration, aural polyps, swelling, dry or scaly discharge, 
or itching requiring frequent or prolonged treatment.

4.  The medical evidence from all three rating periods fails 
to reflect that the veteran's right ear condition resulted in 
frequent periods of hospitalization, a marked interference 
with employment, or otherwise rendered impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right ear 
condition prior to November 2003 have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321(b)(1), 4.87 Diagnostic Codes (DCs) 6200-11 (2008).   

2.  The criteria for a rating in excess of 10 percent for a 
right ear condition from November 6, 2003 to September 21, 
2005 have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321(b)(1), 4.87 DCs 6200-11 
(2008).   

3.  The criteria for a compensable rating for a right ear 
condition from September 22, 2005 to the present have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321(b)(1), 4.87 DCs 6200-11 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran filed his claim for a compensable rating for his 
right ear condition on May 18, 2004, and in a December 2004 
rating decision, his noncompensable rating was continued.  
However, in an October 2005 rating decision, the veteran was 
awarded a 10 percent rating for the period beginning on 
November 6, 2003 and ending on September 21, 2005 based on 
evidence that the veteran had right ear drainage, or 
suppuration, and an aural polyp during this time period.  A 
noncompensable rating was resumed on September 22, 2005.  
Accordingly, the Board will examine the evidence of record to 
ensure that the veteran is not entitled to a higher rating 
during any of these periods.  

The veteran's right ear condition has been evaluated pursuant 
to the applicable Diagnostic Codes based on the history of 
his condition, 6200, 6210 and 6211.  Pursuant to Diagnostic 
Code 6200, which addresses otitis media disorders, the only 
compensable evaluation warranted under this provision is 10 
percent, which is assigned only where there is evidence of 
suppuration (discharging pus) or aural polyps.  Diagnostic 
Code 6210, which addresses chronic otitis externa, also 
provides only one compensable evaluation, 10 percent, which 
is assigned when there is evidence of swelling, dry and scaly 
or serous discharge, and itching requiring frequent or 
prolonged treatment.  Diagnostic Code 6211 provides that a 
single noncompensable rating (0 percent) is to be assigned 
for perforation of the tympanic membrane (ear drum).  See 38 
C.F.R. § 4.87, DCs 6200, 6210, 6211.  

The veteran contends that his right ear condition has 
increased in severity and causes him daily pain, which is 
exacerbated during air travel.  The veteran also reports that 
his ear condition makes him hypersensitive to noise, 
interferes with his sleep, and has caused him to miss work.  
In support of his claim, the veteran has provided statements 
from friends and colleagues recounting their observations of 
the veteran's right ear condition and related symptoms.

The medical evidence of record for the appeal period prior to 
November 2003 (the date before his compensable evaluation 
began) fails to reflect any treatment for the veteran's right 
ear condition.

As noted above, thereafter, the veteran was awarded a 10 
percent rating for the period from November 6, 2003 to 
September 21, 2005.  VA treatment records from November 6, 
2003 through January 2004 reflect that the veteran had 
chronic otitis media, an aural polyp, cholesteoma, purulent 
discharge, and an intact tympanic membrane of the right ear.  
April 2004 VA treatment records reflect that the veteran 
underwent right ear surgery, during which the veteran's 
cholesteatomatous disease was removed, but due to the extent 
of infection at the time of his surgery, his "hearing was 
not reconstructed at that time."  VA treatment records from 
May and June 2004 reflect that the veteran's right ear was 
healing well post-operatively, his auditory canal was clear 
and dry, and his tympanic membrane was intact.  The veteran 
underwent a VA ear disease examination in August 2004, during 
which the veteran recounted his history of otitis externa, 
otitis media, and tympanic membrane perforation in service 
with associated canal drainage.  Upon examination, the 
examiner found the veteran's tympanic membrane to be scarred 
but intact, with no drainage or cholesteatoma found.  
December 2004 VA treatment also notes the veteran's right ear 
appeared well healed, with a normal auditory canal and intact 
tympanic membrane.  VA treatment records from February 2005 
reflect that the veteran underwent reconstructive surgery of 
the right ear to restore his hearing, and no evidence of 
cholesteatoma was found.  A March 2005 VA treatment record 
notes that the veteran's right ear was well healed post-
operatively and that his tympanic membrane was intact.  A 
letter from the veteran's VA physician dated April 2005 
reflects the veteran's surgical history.  

The veteran's noncompensable rating was reinstated on 
September 22, 2005.  A September 22, 2005 VA treatment record 
reflects that the veteran reported no right ear problems 
since his last visit, and the treating medical professional 
noted that his external auditory canals were clean and dry, 
and his tympanic membranes were intact.  In the veteran's 
March 2006 VA audiology examination report, the examiner 
noted that the veteran's otoscopy (ear examination) was 
clear, and the veteran's right eardrum tympanometry results 
were noted to be consistent with the veteran's surgical 
history.  

The medical evidence of record prior to November 5, 2003 
fails to reflect treatment for the veteran's right ear 
condition that would entitle him to a compensable rating for 
that period.  

The medical evidence from November 6, 2003 to September 21, 
2005 reflects evidence that the veteran had an aural polyp 
and ear drainage, the symptoms required for a 10 percent 
rating pursuant to DC 6200, which were remedied by the 
veteran's first surgery in April 2004, after which there is 
no evidence of either drainage or aural polyp.  Furthermore, 
there is also no evidence of chronic nonsuppurative otitis 
media with effusion (DC 6201), otosclerosis (DC 6202), 
peripheral vestibular disorders (DC 6204), Meniere's syndrome 
(DC 6205), loss of the auricle (DC 6207), and malignant and 
benign neoplasms of the ear (DC 6208- 09).  None of these 
conditions exist on the record, and thus a compensable 
evaluation under any of these Diagnostic Codes would not be 
appropriate, even by analogy.  Furthermore, there has been no 
objective evidence of swelling, dry and scaly or serous 
discharge, and itching to warrant a compensable evaluation 
for otitis externa under DC 6210.  Moreover, DC 6211 only 
allows for a noncompensable evaluation for perforation of a 
tympanic membrane, and the evidence reflects that the 
veteran's right tympanic membrane is currently intact.  
Accordingly, there is no basis for the veteran to receive a 
rating in excess of 10 percent for the rating period from 
November 6, 2003 to September 21, 2005.

The medical evidence of record from September 22, 2005 to the 
present fails to reflect evidence of otitis media, including 
the presence of suppuration or aural polyps, which would 
warrant a compensable rating pursuant to DC 6200.   Moreover, 
there is also no evidence of treatment for or a diagnosis of 
otitis externa or any other ear disorder, discussed above, 
that would entitle the veteran to an additional compensable 
rating.  See 38 C.F.R. § 4.87 DCs 6201-11.  Thus, there is no 
basis for compensable rating based on the medical evidence of 
the veteran's current right ear condition under the schedular 
rating criteria.  See 38 C.F.R. § 4.87, DCs 6201-11.

The Board further finds that there is no showing that during 
the rating periods, the veteran's ear condition reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher rating on an extraschedular basis.  
There is no showing that the veteran's right ear disability 
has resulted in marked interference with employment.  
Moreover, while the veteran was hospitalized twice for right 
ear surgeries during the rating period for which he received 
a compensable rating, the evidence of record does not reflect 
any hospitalization since his noncompensable rating was 
reinstated.  Thus, the Board concludes that the veteran's 
right ear condition has not required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the veteran's claim for an increased rating for 
his right ear condition is denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were addressed in 
a July 2004 letter, which informed the veteran that he must 
show that his service-connected disability had worsened in 
order to receive an increased disability rating.  The October 
2005 rating decision granting a staged rating explained the 
criteria for a compensable rating per Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 2008), and the 
veteran's claim was subsequently readjudicated by a December 
2005 supplemental statement of the case.  Additionally, at 
his VA ear disease examination in August 2004 the veteran 
discussed his history of ear infections and drainage and his 
resulting surgeries.  Under these circumstances, it is 
apparent that a reasonable person, such as the veteran, would 
know what was necessary to substantiate his claim.

With respect to the duty to assist, VA treatment records have 
been obtained, and the veteran has not identified any records 
not obtained.  The veteran was also provided with a VA 
examination during the development of the instant claim, and 
he was offered the opportunity to testify at a hearing before 
the Board, but he declined.   Accordingly, VA's notice and 
assistance obligations are satisfied.  


ORDER

A compensable rating for the veteran's right ear condition 
prior to November 5, 2003, is denied.

A rating in excess of 10 percent for the veteran's right ear 
condition from November 6, 2003 to September 21, 2005, is 
denied.

A compensable rating for the veteran's right ear condition 
from September 22, 2005, to the present is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


